IN THE DISTRICT COURT OF APPEAL
                                         FIRST DISTRICT, STATE OF FLORIDA

DAVID JOSHUA CRUZ,                       NOT FINAL UNTIL TIME EXPIRES TO
                                         FILE MOTION FOR REHEARING AND
      Petitioner,                        DISPOSITION THEREOF IF FILED

v.                                       CASE NO. 1D16-2699

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed February 3, 2017.

Petition for Belated Appeal -- Original Jurisdiction.

David Joshua Cruz, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      The petition for belated appeal is dismissed as untimely filed. See Fla. R. App.

P. 9.141(c)(5)(A).

ROBERTS, C.J., WOLF and B.L. THOMAS, JJ., CONCUR.